Name: 88/58/EEC: Commission Decision of 22 October 1987 approving the intervention programme for Ireland implementing the Community programme for the development of certain less-favoured regions of the Community by improving access to advanced telecommunications services (STAR programme) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  economic policy;  Europe;  regions and regional policy
 Date Published: 1988-02-02

 Avis juridique important|31988D005888/58/EEC: Commission Decision of 22 October 1987 approving the intervention programme for Ireland implementing the Community programme for the development of certain less-favoured regions of the Community by improving access to advanced telecommunications services (STAR programme) (Only the English text is authentic) Official Journal L 030 , 02/02/1988 P. 0036 - 0036*****COMMISSION DECISION of 22 October 1987 approving the intervention programme for Ireland implementing the Community programme for the development of certain less-favoured regions of the Community by improving access to advanced telecommunications services (STAR programme) (Only the English text is authentic) (88/58/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1787/84 of 19 June 1984 on the European Regional Development Fund (1), and in particular Article 13 (1) thereof, Whereas the Government of Ireland submitted on 29 April 1987 the intervention programme provided for in Article 8 (2) of Council Regulation (EEC) No 3300/86 of 27 October 1986 instituting a Community programme for the development of certain less-favoured regions of the Community by improving access to advanced telecommunications services (STAR programme) (2); Whereas the Member State has requested a financial contribution from the European Regional Development Fund in favour of the intervention programme; Whereas all the conditions set out in Regulations (EEC) No 1787/84 and (EEC) No 3300/86 enabling the Commission to approve the intervention programme and to grant the assistance requested from the Fund are met; Whereas the programme is the subject of an agreement between Ireland and the Commission and may therefore be approved by the latter under the terms of Article 13 of Regulation (EEC) No 1787/84 so as to constitute the programme agreement within the meaning of the aforesaid Article 13 (1); Whereas this Decision is in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 The intervention programme to implement in Ireland the Community programme for the development of certain less-favoured areas of the Community by improving access to advanced telecommunications services (STAR programme), as agreed between Ireland and the Commission of the European Communities, is approved and constitutes the programme agreement within the meaning of Article 13 (1) of Regulation (EEC) No 1787/84. The intervention programme will remain valid until 31 October 1991. Article 2 The amount of ERDF aid in favour of the aforesaid intervention programme shall not exceed 50 million ECU. The contribution by the Fund shall not exceed 55 % of all public expenditure taken into account in the programme. The amounts of ERDF aid granted towards the various operations included in the programme are set out in the financial plan. Budgetary commitments to this programme shall be effected, within the budgetary limits, in annual instalments in line with the financial plan and with progress made in implementing the programme. Article 3 Failure to observe any of the conditions stated in this Decision or in the Community programme will entitle the Commission to reduce or to cancel aid granted under this Decision. In that event, the Commission may require full or partial repayment of aid already paid to the beneficary. Reductions or cancellations of aid may not be made without giving an opportunity to the beneficiary to submit its observations, within a time limit fixed by the Commission for this purpose. Article 4 This Decision is addressed to Ireland. Done at Brussels, 22 October 1987. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 169, 28. 6. 1984, p. 1. (2) OJ No L 305, 31. 10. 1986, p. 1.